Citation Nr: 1513815	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  10-22 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to September 1969.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Pittsburgh, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).

In September 2011, the Veteran testified at a hearing at the RO before the undersigned.

This issue was remanded by the Board in November 2012 for further development.  It has now been returned to the Board for adjudication.

Review of the documents in the Veteran's Virtual VA electronic claims file reveals VA medical records pertinent to the issue on appeal.  Review of the Veterans Benefits Management System (VBMS) paperless claims processing system reveals a March 2015 statement by the Veteran's representative.  


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy, and there is no credible supporting evidence to corroborate his report of an in-service stressor upon which a diagnosis of PTSD was based.

2.  The preponderance of the evidence is against finding that the Veteran has an acquired psychiatric disorder, to include PTSD, which is related to active military service or events therein; there is no evidence of a compensably disabling psychosis within one year following discharge from active duty.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by service, and a psychosis may not be presumed to have been so incurred.  38 U.S.C.A. §§  1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in correspondence dated June 2008 of the information and evidence needed to substantiate and complete the claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability evaluations and effective dates are assigned.  
 
VA fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate his claim.  Currently, there is no evidence that additional records have yet to be requested.  Moreover, there is no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.  

The Board notes that the Veteran was not afforded a VA examination for an acquired psychiatric disorder, to include PTSD, but finds that no such examination is warranted.  As discussed in further detail below, the probative evidence does not support a finding that the claimed event in service occurred.  Therefore, the duty to obtain a medical opinion has not been triggered in connection with that issue.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Board accordingly concludes that no further examination is  required to support the Board's adjudication of the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  

 
The Veteran testified at a VA hearing at the RO before the undersigned in September 2011.  During the Board hearing, the undersigned explained the deficiencies in the Veteran's case and the type of evidence he would have to submit to cure these deficiencies.  These actions by the undersigned supplement VA's compliance with the Veterans Claims Assistance Act and serve to satisfy the obligations imposed by 38 C.F.R. §  3.103 (2014) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  
 
Pursuant to the November 2012 Board remand, VA requested additional VA treatment records, additional service treatment records, and verification from the U.S. Army & Joint Services Records Research Center (JSRRC) of any enemy attacks on the 18th Surgical Hospital (APO 96383) in January 1969.  Those were associated with the claims file and considered in the March 2013 supplemental statement of the case.  VA also requested authorization from the Veteran to obtain additional private treatment records in December 2012 but received no response from the appellant.  The Board therefore finds that there was substantial compliance with the previous remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999).  
 
The Board has reviewed all of the evidence in the appellant's claims file, including his written contentions, other lay statements, service treatment and personnel records, VA treatment records, and private treatment records.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

Relevant Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  
 
Regulations provide that service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §  3.303(d).  In order to prevail on the issue of entitlement to service connection there must be medical evidence of a disability; medical evidence or, in certain circumstances, lay evidence of the in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of 10 percent within one year from date of termination of active duty, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§  1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§  3.307, 3.309.  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

The diagnostic criteria, including those related to stressors, set forth in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-IV) for mental disorders have been adopted by VA.  38 C.F.R. § 4.125 (2014).  A diagnosis of PTSD requires exposure to a traumatic event and a response involving intense fear, helplessness, or horror.  A stressor involves exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others and the person's response involved intense fear, helplessness, or horror.  See Cohen, 10 Vet. App. 128.  The sufficiency of a stressor is a medical determination and is presumed by a medical diagnosis of PTSD.  Id.

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending on whether the Veteran engaged in "combat with the enemy" as established by official records.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

For stressors unrelated to combat, credible supporting evidence is necessary in order to grant service connection.  "Credible supporting evidence" of a noncombat stressor may be obtained from service records or other sources.  Moreau v. Brown, 9 Vet. App. 389 (1996).  The United States Court of Appeals for Veterans Claims (Court) has held that the regulatory requirement for "credible supporting evidence" means that "the appellant's testimony, by itself, cannot, as a matter of law, establish the occurrence of a noncombat stressor."  Dizoglio, 9 Vet. App. 163.  

The regulations governing PTSD were amended, effective July 13, 2010.  38 C.F.R. § 3.304 (f)(3).  Specifically, this amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a claimed stressor is related to a veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service.  Id.  

Beyond the above, following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, plausibility, and consistency with other evidence submitted on behalf of the veteran.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The law provides, however, that the Board is not required to accept a veteran's uncorroborated account of his active service experiences.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. §  5107(b).  VA is to resolve any reasonable doubt in the Veteran's favor.  38 C.F.R. §  3.102.  

Analysis

The Veteran contends that he currently has PTSD related to an in-service event.  Specifically, the Veteran reports that, while at a field hospital, an enemy attack led to a mass evacuation that required him to stand on the landing gear of a helicopter in flight, under fire, while other service members held him in place.  The Veteran also reports that, due to his illness, he drifted in and out of consciousness during this incident.

Days after arriving in Vietnam on December 28, 1968, the Veteran fell ill, which required transportation to the 18th Surgical Hospital at Camp Evans.  The Veteran's service treatment records show that, on January 3, 1969, the 18th Surgical Hospital decided to transfer him to a hospital ship.  The Veteran's service treatment records from the U.S.S. Sanctuary show admission on January 3, 1969.  Any alleged helicopter trip from the 18th Surgical Hospital to the U.S.S. Sanctuary must, therefore, have taken place on January 3, 1969.  

VA contacted the JSRRC requesting the unit history of the 18th Surgical Hospital in order to corroborate the Veteran's account.  The JSRRC responded that the unit history did not document any enemy attacks on the 18th Surgical Hospital in January 1969.  The 18th Surgical Hospital's Daily Staff Journals for that month contained no mention of any enemy attack, let alone attacks that required mass patient evacuations.  Camp Evans was subjected to enemy attacks during that month, but on January 12 and 18, that is, after the Veteran's departure on January 3rd.  In March 2013, VA issued a formal finding of lack of information required to corroborate the Veteran's claimed stressor event.

After reviewing all the evidence of record, the Board finds that there is no credible evidence to support a finding that the reported in-service stressor event actually occurred.  It is not believable that an event as serious as a mass evacuation from a field hospital under enemy fire, an event that would have placed the lives of the hospital staff and patients in equal jeopardy, would not have been recorded in the 18th Surgical Hospital's unit history or in any of the Daily Staff Journals.  Even assuming for the sake of argument that the alleged incident is "related to the veteran's fear of hostile military or terrorist activity" for the purposes of 38 C.F.R. § 3.304(f)(3), the lack of any corroborating record of such a major incident constitutes clear and convincing evidence that the incident did not happen.

The appellant alleges that, at the time of his illness, he was working as a minesweeper, but this is inconsistent with his personnel records.  The Veteran's military occupational specialty was construction machine operator, which is not a combat specialty, and there is no record of any minesweeper duty.  The Veteran also testified during the September 2011 Board hearing that he engaged in some minimal level of combat at some point during his time in Vietnam.  Even if this is true, the appellant, by his own account, was drifting in and out of consciousness at the time of the alleged incident.  It is, therefore, impossible for him to have been engaged in combat with the enemy at the time.  Because the Veteran was not engaged in combat with the enemy, credible supporting evidence of the stressor event is necessary in order to grant service connection, and the appellant's lay statements cannot, as a matter of law, establish the occurrence of the stressor.  See Moreau, 9 Vet. App. 389; Dizoglio, 9 Vet. App. 163.  

Taken together, the evidence preponderates against a finding that the alleged stressor actually occurred.  The only evidence to the contrary comes from the Veteran, who admits that he was not fully conscious at the time and whose testimony finds no support anywhere in the record.  As noted above, his uncorroborated statements and testimony, by themselves, are not sufficient to establish an independently verifiable in-service stressor.  Dizoglio.

The Veteran's VA treatment records show that he has been receiving treatment for PTSD since February 2008 and has also received treatment for an anxiety disorder.  Based on the Board's finding that the alleged in-service stressor did not actually occur, any findings coming from VA medical professionals who based their opinions solely on the appellant's uncorroborated account of his evacuation under fire are of negligible probative value.  Swann v. Brown, 5 Vet. App. 229, 233 (1993) (a medical opinion based upon an inaccurate factual premise is not probative).  Absent credible corroborating evidence that the claimed in-service stressor actually occurred, the appellant cannot meet the criteria to be awarded service connection for PTSD.  None of the Veteran's mental health treatment providers have indicated, and the appellant has not contended, that any psychiatric diagnosis other than PTSD was caused by or otherwise etiologically related to his military service.  

The Board considered whether service connection for an acquired psychiatric disorder is warranted on a presumptive basis.  A psychosis will be presumed to have been incurred in service when a veteran has served continuously for 90 days or more and it manifests to a degree of 10 percent or more within one year from termination of service.  38 U.S.C.A. §§  1101, 1112, 1113; 38 C.F.R. §§  3.307, 3.309.  In this case, there is no evidence that the Veteran had a compensably disabling psychosis within one year of his separation from active duty.  The appellant has not alleged that he had any medical treatment for a psychiatric disorder in service or within a year of separation from active duty.  This presumption is thus inapplicable in the current case.  

In short, there is no competent and probative evidence verifying the appellant's claimed PTSD stressor event, or evidence showing that the claimant has a psychiatric disability which has been connected through competent, credible and probative evidence to his service, either directly or presumptively.  Accordingly, the preponderance of the evidence is against the claim for service connection.  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


